UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14124 MILLER INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Tennessee 62-1566286 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 8503 Hilltop Drive Ooltewah, Tennessee (Address of principal executive offices) (Zip Code) (423) 238-4171 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock, par value $.01 per share, as of May 1, 2013 was 11,232,929. Index PART I FINANCIAL INFORMATION Page Number Item 1. Financial Statements Condensed Consolidated Balance Sheets – March 31, 2013 and December 31, 2012 2 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 6. Exhibits 15 SIGNATURES 16 FORWARD-LOOKING STATEMENTS Certain statements in this Form 10-Q, including but not limited to statements made in Part I, Item 2–”Management’s Discussion and Analysis of Financial Condition and Results of Operations,” may be deemed to be forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements can be identified by the use of words such as “may,” “will,” “should,” “could,” “continue,” “future,” “potential,” “believe,” “project,” “plan,” “intend,” “seek,” “estimate,” “predict,” “expect,” “anticipate” and similar expressions, or the negative of such words, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements. Such forward-looking statements are made based on our management’s beliefs as well as assumptions made by, and information currently available to, our management. These forward-looking statements are subject to a number of risks and uncertainties, including, economic and market conditions; the risks related to the general economic health of our customers; the success and timing of existing and additional export and governmental orders; our customers’ access to capital and credit to fund purchases, including the ability of our customers to secure floor plan financing; changes in fuel and other transportation costs; the cyclical nature of our industry; our dependence on outside suppliers of raw materials; changes in the cost of aluminum, steel and related raw materials; and those other risks referenced herein, including those risks referred to in Part II, Item 1A–”Risk Factors” and those risks discussed in our other filings with the Securities and Exchange Commission, including those risks discussed under the caption “Risk Factors” in our Annual Report on Form 10-K for fiscal 2012, which discussion is incorporated herein by this reference. Such factors are not exclusive. We do not undertake to update any forward-looking statement that may be made from time to time by, or on behalf of, our company. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, (Unaudited) December 31, ASSETS CURRENT ASSETS: Cash and temporary investments $ $ Accounts receivable, net of allowance for doubtful accounts of $1,657 and $1,614 at March 31, 2013 and December 31, 2012, respectively Inventories Prepaid expenses Current deferred income taxes Total current assets PROPERTY, PLANT, AND EQUIPMENT, net GOODWILL OTHER ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Total current liabilities DEFERRED INCOME TAX LIABILITIES COMMITMENTS AND CONTINGENCIES (Notes 6 and 8) SHAREHOLDERS’ EQUITY: Preferred stock, $.01 par value; 5,000,000 shares authorized, none issued or outstanding Common stock, $.01 par value; 100,000,000 shares authorized, 11,232,929 and 11,158,631 outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated earnings Accumulated other comprehensive income (loss) 23 (70 ) Total Miller Industries, Inc. shareholders’ equity Noncontrolling interests (97 ) Total Shareholders’ equity $ The accompanying notes are an integral part of these financial statements. 2 MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended March 31 NET SALES $ $ COSTS OF OPERATIONS GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative expenses Interest expense, net 67 Other (income) expense ) Total operating expenses CONSOLIDATED INCOME BEFORE INCOME TAXES CONSOLIDATED INCOME TAX PROVISION CONSOLIDATED NET INCOME NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTERESTS NET INCOME ATTRIBUTABLE TO MILLER INDUSTRIES, INC. $ $ BASIC INCOME PER COMMON SHARE $ $ DILUTED INCOME PER COMMON SHARE $ $ CASH DIVIDENDS DECLARED PER COMMON SHARE $ $ WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these financial statements. 3 MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Three Months Ended March 31 CONSOLIDATED NET INCOME $ $ OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation adjustment ) Derivative instrument and hedging activities Total other comprehensive income (loss) 90 CONSOLIDATED COMPREHENSIVE INCOME NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTERESTS COMPREHENSIVE INCOME ATTRIBUTABLE TO MILLER INDUSTRIES, INC. $ $ The accompanying notes are an integral part of these financial statements. 4 MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31 OPERATING ACTIVITIES: Consolidated net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on disposal of equipment 4 Provision for doubtful accounts 47 61 Stock-based compensation Excess tax benefit from stock-based compensation (127 ) (119 ) Issuance of non-employee director shares 75 75 Deferred income tax provision 3 (27 ) Changes in operating assets and liabilities: Accounts receivable (4,889 ) (13,529 ) Inventories (5,099 ) (3,978 ) Prepaid expenses (1,407 ) (1,125 ) Accounts payable Accrued liabilities (1,970 ) Net cash flows from operating activities (11,291 ) INVESTING ACTIVITIES: Purchases of property, plant and equipment (815 ) (691 ) Proceeds from sale of property, plant and equipment 1 Payments received on notes receivable 10 4 Net cash flows from investing activities (805 ) (686 ) FINANCING ACTIVITIES: Payments on long-term obligations (4 ) Payments of cash dividends (1,569 ) (1,437 ) Proceeds from stock option exercises Excess tax benefit from stock-based compensation Net cash flows from financing activities (1,037 ) (1,025 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH AND TEMPORARY INVESTMENTS 6 NET CHANGE IN CASH AND TEMPORARY INVESTMENTS (1,164 ) (12,566 ) CASH AND TEMPORARY INVESTMENTS, beginning of period CASH AND TEMPORARY INVESTMENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash payments for interest $ $ Cash payments for income taxes, net of refunds $ ) $ The accompanying notes are an integral part of these financial statements. 5 MILLER INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (in thousands, except share data and except as otherwise noted) 1. BASIS OF PRESENTATION The condensed consolidated financial statements of Miller Industries, Inc. and subsidiaries (the “Company”) included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Nevertheless, the Company believes that the disclosures are adequate to make the financial information presented not misleading. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, which are of a normal recurring nature, to present fairly the Company’s financial position, results of operations and cash flows at the dates and for the periods presented. Cost of goods sold for interim periods for certain entities is determined based on estimated gross profit rates. Interim results of operations are not necessarily indicative of results to be expected for the fiscal year.Net income (loss) attributable to noncontrolling interests represents the portion of the earnings or losses from the operations of the Company’s consolidated subsidiaries attributable to the interests of unrelated third party equity owners.Net income (loss) attributable to noncontrolling interests is deducted from consolidated net income to arrive at net income attributable to Miller Industries, Inc. These condensed consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2012.The condensed consolidated financial statements include accounts of certain subsidiaries whose fiscal closing dates differ from December 31st by 31 days (or less) to facilitate timely reporting.Certain prior year amounts have been reclassified to conform to current year presentation, with no impact on previously reported shareholders’ equity. The Company evaluated subsequent events through the date the financial statements were issued. 2. BASIC AND DILUTED INCOME PER SHARE Basic income per share is computed by dividing net income attributable to Miller Industries, Inc. by the weighted average number of common shares outstanding. Diluted income per share is calculated by dividing net income attributable to Miller Industries, Inc. by the weighted average number of common and potential dilutive common shares outstanding. Diluted income per share takes into consideration the assumed exercise of outstanding stock options resulting in approximately 118,000 and 219,000 potential dilutive common shares for the three months ended March 31, 2013 and 2012, respectively. For the three months ended March 31, 2013 and 2012, none of the outstanding stock options would have been anti-dilutive. 3. INVENTORIES Inventory costs include materials, labor and factory overhead. Inventories are stated at the lower of cost or market (net realizable value), determined on a first-in, first-out basis. Appropriate consideration is given to obsolescence, valuation and other factors in determining net realizable value. Revisions of these estimates could result in the need for adjustments. Inventories, net of reserves, at March 31, 2013 and December 31, 2012 consisted of the following: March 31, December 31, Chassis $ $ Raw materials Work in process Finished goods $ $ 4. LONG-LIVED ASSETS The Company periodically reviews the carrying amount of its long-lived assets to determine if those assets may be recoverable based upon the future operating cash flows expected to be generated by those assets. Management believes that its long-lived assets are appropriately valued. 5. GOODWILL Goodwill consists of the excess of cost of acquired entities over the sum of the amounts assigned to identifiable assets acquired less liabilities assumed. Goodwill is not amortized. However, the Company evaluates the carrying value of goodwill for impairment at least annually or if an event or circumstance occurs that would indicate that the carrying amount had been impaired. The Company reviews goodwill for impairment utilizing a qualitative assessment or a two-step process. If we choose to perform a qualitative analysis of goodwill and determine that the fair value more likely than not exceeds the carrying value, no further testing is needed.If we choose the two-step approach, the first step identifies potential impairment by comparing the fair value of the reporting unit with its carrying value. If the fair value exceeds the carrying value the second step is not necessary.If the carrying value is more than the fair value, the second step of testing is performed to compare the fair value of the goodwill with its carrying value.An impairment loss would be recognized to the extent that the carrying value of the goodwill exceeds its fair value. 6 6. LONG-TERM OBLIGATIONS Credit Facility and Other Long-Term Obligations Credit Facility On April 6, 2010, the Company entered into a Loan Agreement with First Tennessee Bank National Association for a $20.0 million unsecured revolving credit facility and on December 21, 2011 the credit facility was renewed and our unsecured revolving credit facility was increased to $25.0 million (the “Credit Facility”). On December 10, 2012, the Credit Facility was further renewed to extend the maturity to March 31, 2015. The Credit Facility contains customary representations and warranties, events of default, and financial, affirmative and negative covenants for loan agreements of this kind. Covenants under the Credit Facility restrict the payment of cash dividends if the Company would be in violation of the minimum tangible net worth test or the leverage ratio test in the current loan agreement as a result of the dividends, among various other restrictions. In the absence of a default, all borrowings under the Credit Facility bear interest at the LIBOR Rate plus 1.50% per annum. The Company will pay a non-usage fee under the current loan agreement in an annual amount between 0.15% and 0.35% of the unused amount of the Credit Facility, which fee shall be paid quarterly. At March 31, 2013 and December 31, 2012, the Company had no outstanding borrowings under the Credit Facility. Interest Rate Risk Changes in interest rates affect the interest paid on indebtedness under the Credit Facility because outstanding amounts of indebtedness under the Credit Facility are subject to variable interest rates. Under the Credit Facility, the non-default rate of interest was equal to the LIBOR Market Index Rate plus 1.50% per annum (for a rate of interest of 1.70% at March 31, 2013). Because there were no amounts outstanding under the Credit Facility, a one percent change in the interest rate on our variable-rate debt would not have a material impact on our financial position, results of operations or cash flows for the three-month period ended March 31, 2013. Other Long-Term Obligations At March 31, 2013, the Company had approximately $1,156 in non-cancelable operating lease obligations. 7. STOCK-BASED COMPENSATION Stock compensation expense was $-0- for the three months ended March 31, 2013 and $100 for the three months ended March 31, 2012.Stock compensation expenses were included in selling, general and administrative expenses in the accompanying condensed consolidated statements of income. The Company did not issue any stock options during the three months ended March 31, 2013.For additional disclosures related to the Company’s stock-based compensation refer to Notes 2 and 4 of the Notes to the Consolidated Financial Statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. During the three months ended March 31, 2013 and 2012, options were exercised for the purchase of 69,564 shares of common stock at a weighted-average exercise price of $5.82 and 52,675 shares of common stock at a weighted-average exercise price of $5.63, respectively. 8. COMMITMENTS AND CONTINGENCIES Commitments The Company has entered into arrangements with third-party lenders where it has agreed, in the event of default by a customer, to repurchase from the third-party lender Company products repossessed from the customer. These arrangements are typically subject to a maximum repurchase amount. The maximum amount of collateral that the Company could be required to purchase was approximately $24,394 at March 31, 2013, and $22,035 at December 31, 2012. However, the Company’s risk under these arrangements is mitigated by the value of the products that would be repurchased as part of the transaction. The Company considered the fair value at inception of its liability under these arrangements and concluded that the liability associated with these potential repurchase obligations is not material. 7 At March 31, 2013, the Company had commitments of approximately $767 for construction and acquisition of property, plant and equipment. Contingencies The Company is, from time to time, a party to litigation arising in the normal course of its business. Litigation is subject to various inherent uncertainties, and it is possible that some of these matters could be resolved unfavorably to the Company, which could result in substantial damages against the Company. The Company has established accruals for matters that are probable and reasonably estimable and maintains product liability and other insurance that management believes to be adequate. Management believes that any liability that may ultimately result from the resolution of these matters in excess of available insurance coverage and accruals will not have a material adverse effect on the consolidated financial position or results of operations of the Company. 9. INCOME TAXES At March 31, 2013 and December 31, 2012, the Company had no unrecognized income tax positions recorded. The Company does not expect its unrecognized tax positions to change significantly in the next twelve months. If unrecognized tax positions existed, the interest and penalties related to the unrecognized tax positions would be recorded as income tax expense in the condensed consolidated statements of income. The Company is subject to United States federal income taxes, as well as income taxes in various states and foreign jurisdictions. The Company’s tax years 2009 through 2011 remain open to examination for U.S. federal income taxes. With few exceptions, the Company is no longer subject to state or non-U.S. income tax examinations prior to 2009. SHAREHOLDERS EQUITY Dividends Prior to March 2010, we had never declared cash dividends on our common stock.On March 8, 2010, our board of directors adopted a dividend policy to consider and pay annual cash dividends subject to our ability to satisfy all applicable statutory and regulatory requirements and our continued financial strength.On May 10, 2011, the Company’s board of directors approved a dividend policy to consider and pay quarterly dividends on its common stock subject to the Company’s ability to satisfy all applicable statutory requirements and the Company’s continued financial strength, replacing the previous policy of paying annual cash dividends.Dividend payments made for 2013, 2012 and 2011, were as follows: Payment Record Date Payment Date Dividend (per share) Amount Q1 2011 March 17, 2011 March 24, 2011 $ $ Q2 2011 May 23, 2011 May 31, 2011 Q3 2011 August 19, 2011 August 26, 2011 Q4 2011 December 5, 2011 December 19, 2011 Total for 2011 $ $ Q1 2012 March 19, 2012 March 26, 2012 $ $ Q2 2012 June 18, 2012 June 25, 2012 Q3 2012 September 17, 2012 September 24, 2012 Q4 2012 December 10, 2012 December 17, 2012 Total for 2012 $ $ Q1 2013 March 18, 2013 March 25, 2013 $ $ On May 6, 2013, the Company’s Board of Directors declared a quarterly cash dividend of $0.14 per share.The dividend is payable June 24, 2013 to shareholders of record as of June 17, 2013. GEOGRAPHIC INFORMATION Net sales and long-lived assets (property, plant and equipment and goodwill and intangible assets) by region were as follows (revenue is attributed to regions based on the locations of customers) (in thousands): For the Three Months Ended March 31 Net Sales: North America $ $ Foreign $ $ 8 March 31, December 31, Long Lived Assets: North America $ $ Foreign $ $ CUSTOMER INFORMATION No single customer accounted for 10% or more of consolidated net sales for the three months ended March 31, 2013 and 2012. 13.FAIR VALUE OF FINANCIAL INSTRUMENTS For assets and liabilities measured at fair value on a recurring and nonrecurring basis, a three-level hierarchy of measurements based upon observable and unobservable inputs is used to arrive at fair value. Observable inputs are developed based on market data obtained from independent sources, while unobservable inputs reflect our assumptions about valuation based on the best information available in the circumstances. Depending on the inputs, we classify each fair value measurement as follows: Level 1—based upon quoted prices for identical instruments in active markets, Level 2—based upon quoted prices for similar instruments, prices for identical or similar instruments in markets that are not active, or model-derived valuations, all of whose significant inputs are observable, and Level 3—based upon one or more significant unobservable inputs. The carrying values of cash and temporary investments, accounts receivable, accounts payable and accrued liabilities are reasonable estimates of their fair values because of the short maturity of these financial instruments.The carrying values of long-term obligations are reasonable estimates of their fair values based on the rates available for obligations with similar terms and maturities. The fair value of derivative assets and liabilities are measured assuming that the unit of account is an individual derivative transaction and that each derivative could be sold or transferred on a stand-alone basis. We classify within Level 2 our forward foreign currency exchange contracts based upon quoted prices for similar instruments that are actively traded.For more information regarding derivatives, see Note 14, Derivative Financial Instruments. The following table presents the financial instruments measured at fair value on a recurring basis (in thousands): March 31, 2013 Level 1 Level 2 Level 3 Total Current Assets Derivative financial instruments Foreign currency contracts $ — $ $ — $ Total assets $ — $ $ — $ Current Liabilities Derivative financial instruments Foreign currency contracts $ — $ $ — $ Total liabilities $ — $ $ — $ 9 December 31, 2012 Level 1 Level 2 Level 3 Total Current Assets Derivative financial instruments Foreign currency contracts $
